DETAILED ACTION   
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                            Cross-Reference to Related Applications
2.   This application is a 371 of PCT/JP2017/042621 11/28/2017. 
                         Patent Prosecution Highway (PPH) program
3.    Patent Prosecution Highway (PPH) program filed on 02/26/2020 has been granted under 17C.F.R 1.102(a) on 04/07/2020.
                                        Preliminary amendment
4.   Preliminary amendment filed on 02/26/2020 has been acknowledged and considered.
      In the Preliminary amendment, the applicants has been canceled claim 4, amended claims 1, 3 and 5-6 and added new claims 9-10 and remained claims 2 and 7-8.
      Claims 1-3 and 5-10 are currently pending in the application.
                                               Oath/Declaration
5.   The oath/declaration filed on 11/22/2019 is acceptable.   
                                 Information Disclosure Statement
6.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 11/22/2019 and 02/26/2020.
                                                Claim Objections
7.   Claims 1 and 6 are objected to because of the following reasons:
      In claim 1, line 17 and in claim 6, line 15, a term of “the monomer” should replace by – the polymerization of the monomer --.
                                                  Double Patenting
       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
     A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b). 
      Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
8.   Claims 1-2 and 9 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 6 and 10 of KISHIMOTO et al., hereafter “KISHIMOTO” (U.S. Publication No. 2020/0266394 A1) in view of SHIN et al., hereafter “SHIN” (U.S Publication No. 2013/0170008 Al).
       Claim 1 of the instant application sets for the same invention as claim 1 of KISHIMOTO (U.S. Publication No. 2020/0266394 A1) including the insulation bank has 
        SHIN, however, discloses the surface of the insulation bank (140) is formed to have a hydrophilic property (e.g. FIG. 4B and para [0054]).
        It would have been obvious to one having ordinary skilled in the art before the effective filing date of the invention was made to modify the teaching of KISHIMOTO to provide the surface of the insulation bank is formed to have a hydrophilic property as taught by SHIN for a purpose of improving the organic light-emitting material more effectively on the surface of the bank layer for the OLED device.
       Claim 2 of the instant application sets for the same invention as claim 6 of the common assigned ( KSHIMOTO U.S.. Publication No. 2020/0266394 A1).
       Claim 9 of the instant application sets for the same invention as claim  10 of the common assigned KSHIMOTO (U.S.. Publication No. 2020/0266394 A1).
        Claims 1-2 and 9 of the instant application have a broadest limitation that compared with claims 1, 6 and 10 of KSHIMOTO (U.S. Publication No. 2020/0266394 A1) that including a limitation of “ the oligomer has a molecular weight of 300 or more and 5000 or less” as cited in the independent claim 1.
     Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed limitations of the instant application and the claimed limitation of KSHIMOTO (U.S. Publication No. 2020/0266394 A1) provide the same or similar functionality, performance, meaning and purpose.
                                                  Allowable Subject Matter
9.    The following is a statement of reason for the indication of allowable subject matter:
s 6-8 and 10 would be allowed.
       Claims 6-8 and 10 are considered allowable since the prior art of record and the considered pertinent to the applicant’s disclosure does not teach or suggest the claimed invention having a step of forming an insulation bank configured in accordance with claim 6, in combination with a process of forming the coated type organic layer of an oligomer of an organic material in accordance with claim 6. Therefore, independent claim 6 is deemed allowable along with its dependent claims 7-8 and 10.
      Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
      None of the prior art of records disclose wherein the surface of the insulation bank is a modified surface having an arithmetic average roughness of 5 nm or more and 30 nm or less as cited in claim 3 and wherein a pinning position of the organic layer is provided in a position such that a height of the pinning position from a surface of the first electrode is greater than a height of a thinnest part of the organic layer from a surface of the first electrode, the pinning position being a contact point between the organic layer and the sidewall of the insulation bank as cited in claim 5.
       Claim 6 would be allowable if rewritten or amended to overcome the rejection(s) under claim objection set forth in this Office action.
                                                       Conclusion
10.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.

   Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUC T DANG/Primary Examiner, Art Unit 2892